154 U.S. 619
14 S.Ct. 1199
23 L.Ed. 510
GEORGE D. CRARY et al.v.JOHN DEVLIN.
No. 527.
February 21, 1876.

Edward T. Wood, Lyman Elmore, and M. H. Carpenter, for plaintiffs in error.
R. Fendall, for defendant in error.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
The motion to dismiss this cause is granted upon the authority of Boggs v. Mining Co., 3 Wall. 304. There could have been no decis on of the court of appeals against the validity of any statute of the United States, because it was found that the facts upon which the defendants below relied to bring their case within the statute in question did not exist. The judgment did not deny the validity of the statute, but the existence of the facts necessary to bring the case within its operation.